Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00088-CR

                                        Kurt Conrad MILLER,
                                              Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR8700
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 5, 2014

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on August 16, 2013. Appellant

filed a timely notice of appeal on September 5, 2013; however, this court dismissed the appeal

because the underlying cause was a plea-bargain case, and the trial court’s certification showed

the appellant did not have the right to appeal. See Miller v. State, No. 04-13-00603-CR, 2013 WL
5575469 (Tex. App.—San Antonio Oct. 9, 2013, no pet.).

           After this court’s mandate issued on December 11, 2013, the appellant filed a second notice

of appeal on January 29, 2014, stating an intent to appeal a sentence imposed on January 15, 2014.
                                                                                    04-14-00088-CR


As previously noted, however, sentence was imposed in the underlying cause on August 16, 2013,

and appellant’s timely appeal of the trial court’s judgment was dismissed.

        On February 10, 2014, we ordered appellant to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996) (court of appeals’ jurisdiction invoked only by timely notice of appeal).

Appellant filed a written response stating his desire to “repeal [his] signing of the plea bargain

agreement.” Appellant states he would like his plea bargain agreement changed from two years

of community supervision to two years of incarceration. This court has no jurisdiction to consider

any issues relating to the trial court’s judgment and sentence in the absence of a timely notice of

appeal. Because appellant did not have the right to appeal, his prior timely appeal was dismissed;

and because appellant’s second notice of appeal was not timely filed, this appeal is dismissed for

lack of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-